Citation Nr: 0708184	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  01-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
duodenal ulcer disease (DUD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to August 
1958.  

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) remanded the claim for 
additional development in July 2004.  The actions ordered by 
the Board have been completed and the claim returned for 
additional appellate review.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence does not demonstrate the veteran had 
recurrence of activity of his duodenal ulcer during the 
rating period.  

2.  The evidence does not demonstrate the veteran has 
symptoms attributable to his duodenal ulcer which result in 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year.  

3.  The evidence does not include confirmative post operative 
complications of stricture or continuing gastric retention.  

4.  There has been no confirmed diagnosis of dumping 
syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a duodenal ulcer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305, 
7348 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed his claim for an increased rating in June 
2000.  The RO sent the appellant a letter in September 2002 
which informed him they were planning to afford him a VA 
examination.  The letter did not inform him of VA's duty to 
assist in developing the claim or in obtaining evidence.  
Subsequently, the Board remanded the claim in July 2004.  The 
Board ordered that the appellant be properly notified and the 
provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006) be followed.  

The veteran stated he had been treated at the Memphis VA 
Medical Center and at Baptist East.  The records from those 
facilities were obtained.  The veteran was afforded a VA 
examination in April 2006.  The veteran indicated on his 
substantive appeal that he did not desire a hearing before 
the Board.  The veteran has not identified any additional 
relevant evidence.  

The veteran was kept apprised of the status of his claim in 
July 2004, December 2005 and April 2006 letters.  The July 
2004 letter to the veteran informed him of what actions were 
needed from him, the status of his appeal, what the evidence 
must show to establish a higher rating, and how VA could 
assist in obtaining evidence.  

The Board concludes VA cured any defect in the prior notice 
to the veteran.  In the circumstances of this case, a remand 
to take additional action in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claim are required.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
regulations, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

Disability due to duodenal ulcer is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).  This provides as 
follows:  Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health is rated as 60 
percent disabling.  Moderately severe; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year is 
rated as 40 percent disabling.  Moderate; recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations 
is rated as 20 percent disabling.  

Residuals of a vagotomy with pyloroplasty or 
gastroenterostomy is rated under 38 C.F.R. § 4114, Diagnostic 
Code 7348 (2006).  This provides a 40 percent rating when 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
With symptoms and confirmed diagnosis of alkaline gastritis, 
or of confirmed persisting diarrhea, a 30 percent rating is 
assigned.  This diagnostic code also provides that a 
recurrent ulcer following complete vagotomy is to be rated 
under diagnostic code 7305, minimum rating 20 percent; and to 
rate dumping syndrome under diagnostic code 7308.  

Factual Background and Analysis.  A July 1958 Medical Board 
Report indicates the veteran was found unfit for duty in part 
due to a duodenal ulcer.  The veteran was separated from the 
service in August 1958.  

A VA examination in September 1958 included an upper 
gastrointestional (GI) series of X-rays.  They revealed a 
duodenal ulcer with post bulbar duodenitis.  A September 1958 
rating decision granted service connection for a duodenal 
ulcer and assigned a 10 percent rating.  

May 1961 VA records of hospitalization note the veteran was 
admitted and treated for a hemorrhage due to a duodenal 
ulcer.  The veteran was again admitted in March of 1965 for 
treatment of his duodenal ulcer.  In March 1967, VA hospital 
records reveal he was admitted with diagnosis of chronic 
duodenal ulcer.  A pyloroplasty and vagotomy were performed.  
May 1967 rating decision assigned a 100 percent rating for 
hospitalization and a 20 percent schedular rating commencing 
July 1967.  

A VA examination report of October 1972 includes diagnosis of 
postoperative pyloroplasty and vagotomy for ulcer disease, 
remote and now inactive.  

A VA examination in February 1983 found no active ulcer 
disease.  

A VA examination in September 1995 resulted in diagnosis of 
status post duodenal ulcer repair whose residuals include 
weight loss, nausea, vomiting, midepigastric pain, 
hemetemesis, melena, and reflux of stomach contents by 
history.  

The veteran was hospitalized at VA in November and December 
1999 for cardiac treatment and during his stay had a 
gastrointestional bleed.  It was concluded that work up of 
his bleed could be performed as an outpatient.  

VA records in 1999 and 2000 include follow up and extensive 
work up for complaints of diarrhea, possible anemia and 
positive hemicult stool.  The veteran had evidence of blood 
in his stool.  Bacteria were identified and December 1999 VA 
records note diarrhea-antibiotics.  January 2000 VA records 
include a diagnostic impression of controlled persistent 
diarrhea.  Also diagnosed in January 2000 VA records was 
colitis.  

February 2000 VA records noted the veteran had recently been 
hospitalized for cardiac complications and had a bleed.  It 
was also recorded that his diarrhea had resolved.  The 
diagnoses included gastroesophageal reflux disease (GERD) and 
a heme positive stool.  In May 2000 barium colon air contrast 
revealed occasional diverticula and that polyps could not be 
excluded.  June 2000 VA records noted that work up in May 
2000 had revealed hemorrhoids and polyps.  

A VA GI examination in November 2000 revealed evidence of 
gastritis, erosions and massive bezoar.  Also noted was 
chronic diarrhea with possible dumping.  The examiner noted 
the veteran had lost 30 pounds during the year which had had 
regained, but there was no evidence of any anemia.  A July 
2000 panendoscopy revealed no active ulcer.  

September 2003 records revealed the veteran had an abdominal 
aneurysm.  

June 2005 VA records of a GI visit for treatment of hepatitis 
C and cirrhosis include a CT scan of the abdomen.  It 
revealed status post surgical repair of a hiatal hernia, 
gastric dilation of unknown etiology, tiny benign cystic 
lesion in the pancreas, bilateral renal cysts, an 
intraluminal graft stent in the lower abdominal aorta, and an 
enlarged prostate.  

A VA GI examination of the veteran was conducted in April 
2006 which included an extensive review of the claims folder.  
The impression was the veteran had "moderate residuals of 
chronic diarrhea with some weight loss which most likely than 
not related to possible relationship of peptic/duodenal ulcer 
disease and hepatitis."  

In reviewing the evidence, the Board notes that in addition 
to his service-connected residuals of a duodenal ulcer and 
hemorrhoids, other disorders of the GI system and abdomen 
viscera have been diagnosed.  The evidence presents a complex 
picture of symptoms which may be attributable to many 
different causes but would appear of a similar nature to a 
lay person.  For instance, the veteran first attributed his 
chest pain which was later diagnosed as cardiac and coronary 
in nature to epigastric distress.  The claims folder also 
reflects diagnoses of GERD, diverticuli, colitis, an 
abdominal aneurysm, esophagitis, gall bladder disease, benign 
prostatic hypertrophy and kidney stones.  For that reason, 
care must be exercised so as to recognize the symptoms 
attributed by physicians to the service connected disorder.  
The statements of the veteran as to what he considers his 
symptoms of duodenal ulcer disease are of little probative 
value in this case.  The Board does not doubt that the 
veteran actually has the symptoms he reports and finds his 
recital credible.  However, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Especially in the present circumstances were 
there has been diagnosis of so many different disorders which 
may present similar symptoms, the diagnoses and attributions 
of symptoms by physicians and results of testing are of the 
greatest probative value.  

The Board reviewed the Schedule for Rating Disabilities and 
notes three possible applicable diagnostic codes.  The 
regulations provide that a vagotomy with pyloroplasty is 
rated under either 38 C.F.R. § 4.114, Diagnostic Code 7348, 
7305 or 7308.  

A higher rating under Diagnostic Code 7348 of 40 percent 
requires evidence of confirmed postoperative complications of 
stricture or continuing gastric retention.  None of the tests 
performed during the rating period show confirmation of 
gastric retention or stricture.  The currently documented 
gastritis and persistent diarrhea are commensurate with a 20 
percent rating under Diagnostic Code 7348.  

The Note following Diagnostic Code 7348 also provides that 
with recurrent ulcer following vagotomy a rating under 
Diagnostic Code 7305 should be assigned.  The Board has 
carefully reviewed the evidence and found no confirmation of 
an active ulcer during the rating period.  The diagnoses of 
duodenal ulcer disease were all noted to be by history.  None 
of the diagnostic tests or GI work ups confirmed any current 
ulcer activity.  
Nevertheless the Board considered whether a higher rating 
based on Diagnostic Code 7305 was supported by the evidence.  
The Board notes the symptoms of weight loss, diarrhea, anemia 
and possible dumping syndrome in the treatment records, and 
in this regard, it is noted that the VA examiner in April 
2006 characterized the veteran's symptoms as moderate, 
relating them to both peptic/duodenal disease and hepatitis.  
Even if the Board construes the diarrhea as a symptom of 
duodenal ulcer disease, moderate symptoms are rated as only 
20 percent disabling.  A higher rating to 40 percent requires 
both weight loss and anemia.  The only evidence of anemia 
appears during the veteran's hospitalization for cardiac 
symptoms and is never diagnosed as being related to the 
service-connected duodenal ulcer.  The subsequent VA GI work 
ups never found evidence of an active ulcer as the cause of 
the GI bleed.  Extensive testing and clinical follow up after 
the hospitalization did not find any evidence of an ulcer.  
The veteran's residuals of his service connected duodenal 
ulcer include only moderate symptoms.  A higher rating based 
on Diagnostic Code 7305 is not warranted.  

The Board also considered whether Diagnostic Code 7308 for 
rating postgastrectomy syndrome was applicable.  While there 
was consideration of possible dumping syndrome noted in the 
record in the November 2000 VA examination report, there is 
no confirmed diagnosis of dumping syndrome.  The work ups for 
diarrhea attribute it to viral causes.  Based on the evidence 
of record the Board has concluded that Diagnostic Code 7308 
is not applicable and a higher rating based on that 
Diagnostic Code is not warranted.  

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a duodenal ulcer.  

ORDER

An increased rating for residuals of a duodenal ulcer is 
denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


